Title: To John Adams from Samuel Chase, 25 November 1775
From: Chase, Samuel
To: Adams, John


     
      Pheasant Hall. Fred. Coty. Maryland Nov. 25. 1775. Saturday
      Dear Sir
     
     I did Myself the Pleasure to write to You from Baltimore Town, relative to two Vessells, which could be procured there, and that I was informed and beleived the Brigg was reasonable. The Owner is waiting your Answer, I therefore beg You to send the Determination of the Committee to Mr. Robert Alexander of that Town.
     
     I this Evening learn the Capture of Quebec. Montreal would gloriously close the first Years War.
     I am alarmed at the Instructions to the Deputies of Pennsylvania. I heartily condemn them. I think them ill timed, timorous and weak, they were not drawn by Men fit to conquer the world and rule her when she’s wildest. How are they received by the Members of Congress? They suit the Palates of the persons instructed, and were probably drawn by themselves. But I may censure too rashly. I am young and violent.
     I return to Annapolis on tomorrow Week, and shall always be glad to hear from You.
     
      I beg a Tender of my most respectful Compliments to your Brethren. Your Affectionate and Obedient Servant
      Saml. Chase
     
     
      Connolly is seised. I examined him. The proceedings are sent to Colo. Hancock.
     
    